DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Application
Claims 18-25 and 28-34 are pending and under consideration. 
Claims 26-27 are withdrawn.
	This application is Final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18-20, 25-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2789270 and Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/ GMF-Gouda-Paddle-dryer-brochure-vl .pdf (PADDLE).
Claim 18 recites a method for coating food products with a coating substance, comprising: 
a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance, 
and subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the freezing of said 
characterized in that in step b): the supercooled food products are contacted with the coating substance in a treatment chamber, the food products are stirred by means of a motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber, said at least one stirring member is heated, and the intensity of the heating is adjusted without excess heating, so that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member, while ensuring the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance.
FR2789270 teaches a method for coating food products with a coating substance, comprising: a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance, and subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the freezing of said coating substance under only the action of the transfer of frigories from the food products to the coating substance, in other words without providing external frigories, characterized in that in step b): the supercooled food products are contacted with the coating substance in a treatment chamber. 
FR298720 does not teach a heated rotor or how to mix the products with a heated rotor.
Flowever, Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/GMF-Gouda-Paddle-dryer-brochure-vl.pdf teaches a stirred by means of a motorised mechanised system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber (see 1.2 equipment). A summary is below: 


Claim 18
 
a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance
FR2789270 teaches that products for coating a composition are chilled to -30 to -60 deg C, and are then mixed with a liquid or paste coating at ambient temperature. Coating material in contact with the products becomes solidified and attached to the products. When a thick layer of coating is required, up to 70% by volume, the mixture of product and coating is chilled again (18) (abstract).
subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the freezing of said coating substance under only the action of the transfer of frigories from the food products to the coating substance, in other words without providing external frigories, 
FR2789270 teaches that products for coating a composition are chilled to -30 to -60 deg C, and are then mixed with a liquid or paste coating at ambient temperature. Coating material in contact with the products becomes solidified and attached to the products. When a thick layer of coating is required, up to 70% by volume, the mixture of product and coating is chilled again (18) (abstract).

FR298720 does not teach a heated rotor or how to mix the products with a heated rotor.Flowever, Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/GMF-Gouda-Paddle-dryer-brochure-vl.pdf teaches a stirred by means of a stirred, motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber (see 1.2 equipment).  Thus, paddle teaches a device where food products are stirred by means of a motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber. The rotors are heated so least one stirring member is heated. It would have been obvious to adjust the intensity of the heating so as not to completely thaw or even burn the product yet still allow that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member. This would also allow the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance.


It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.

Claim 19 recites at least one stirring member is a rotor.
FR 298720 does not teach a rotor. 


Claim 20 recites that the motorised mechanized system comprises two stirring members formed by two juxtaposed contrarotating rotors.
FR 298720 does not teach a motorised mechanized system comprises two stirring members formed by two juxtaposed contrarotating rotors. 
At 1.2, it is taught by PADDLE that the machine has a heated trough, containing rotating heated paddle shafts. The specially shaped paddles do not have a transport function but are designed for maximum heat transfer. This results in an excellent control of the temperature of the product and enables a uniform product quality. At the outlet side, the product moves out of the machine via an adjustable overflow. 
It would have been obvious that the two stirring members can be formed as juxtaposed contrarotating rotors, especially when the object of the rotation is to maximize heating. 
PADDLE teaches a paddle with a radial member distributed along the rotor and configured so as to ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.  Thus, the paddle ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.
It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.


Claim 21 recites that at least one rotor, where necessary each of the two contrarotating rotors, comprises radial members distributed along the rotor and configured so as to ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.
FR 298720 does not teach radial members distributed along the rotor and configured so as to ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors. As to claim 21, PADDLE teaches a paddle with a radial member distributed along the rotor and configured so as to ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.  Thus, the paddle ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.
It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.


Claim 25 recites that the freezing of the coating substance around the food products is partial at the end of step b), the method comprising a step c) where the coated products obtained in step b) are provided with external frigories until total freezing of the coating substance is obtained forming the coating around the food products.
Claim 28 recites the initial temperature of the products corresponds to a frozen state.
As to claims 25 and 28,  FR2789270 teaches that the solidification of the coating can then be ensured during the passage of the products in the freezer 18 (pg. 5, lines 8-15). Thus, the freezing of the 

Claim 29 recite that the temperature of the supercooled food products at the end of step b) is between -65 and -25oC. and wherein the temperature of the coating substance before being contacted with the supercooled products is greater than 0.degree. C.
FR2789270 teaches that products for coating a composition are chilled to -30 to -60 deg C, and are then mixed with a liquid or paste coating at ambient temperature. Coating material in contact with the products becomes solidified and attached to the products. When a thick layer of coating is required, up to 70% by volume, the mixture of product and coating is chilled again  (abstract).

Claim 30 recites that the provision of external frigories in step a) and/or step c) is carried out by injection of a cryogenic fluid and the cryogenic fluid is directly contacted with the food products of step a), and/or with the coated food products of step c).
Starting at pg. 4, lines 12, it is noted that cryogenic fluid is used by  FR2789270.

Claim 31 recites that for production capacities greater than 1 tonne/hour of coated food products, for example greater than 2 tonnes/hour, and for which said at least one stirring member is heated, and the intensity of the heating is adjusted, without excess heating, at least so as to avoid the accumulation of material on said stirring member.
Claim 32 recites that for production capacities less than 1 tonne/hour of coated food products, for example less than 500 kg per hour, and for which said at least one stirring member is heated, and the 
FR 298720 does not teach production capacities.
As to claims 31-32, it is noted in section 1.2 of PADDLE that the specially shaped paddles do not have a transport function but are designed for maximum heat transfer. This results in an excellent control of the temperature of the product and enables a uniform product quality. At the outlet side, the product moves out of the machine via an adjustable overflow weir. It would have been obvious to control the temperature of the paddles, with the production capacities in mind, as this results in an excellent control of the temperature of the product and enables a uniform product quality.


Claim 33 recites that the food products are selected from the group consisting of vegetables, legumes, meat, cereals, fruits, fish and combinations thereof.

In the second paragraph of FR2789270, it is taught that vegetables can be frozen. 

Claim 34 recites that wherein steps a) and b), or even if necessary, c) are carried out continuously.
	FR2789270 teaching Fig 1 a continuous process in Figure 1 (see also pg. 3 of Translation).
n reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Claims 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2789270 and Paddle/Dryer Cooler as applied to claims   above, and further in view of Bakhy, STIRRER SPEED CONTROL OF A FLUIDIZED BED DRYER FOR BIOMASS PARTICLES USING PWM TECHNIQUE, Plant Archives Vol. 20, Supplement 2, 2020 pp. 673-680 (BAKHY).

Claim 22 recites that the heating of the stirring member is electrical induction heating or resistive heating.
Claim 23 recites that the heating of the stirring member is an electrical heating, wherein the power is controlled by pulse-width modulation and the step of adjusting the intensity of heating is carried out by modifying the duty cycle of the pulse-width modulation power control.
The references above are silent as to stirring member is an electrical heating and wherein the power is controlled by pulse-width modulation, and the step of adjusting the intensity of heating is carried out by modifying the duty cycle of the pulse-width modulation power control.
As to claims 22-23, BAKHY teaches this study an experimental work was carried out to investigate the effects of speed control of a stirrer motor on the drying quality of biomass particles (i.e. wet wheat particles). Pulse width modulation (PWM) control technique was employed.  The voltage and speed of the stirrer motor were represented at different duty cycle. This allows for a greater control of the stirrer (pg. 674, last paragraph to pg. 675, last paragraph). 
Thus, it would have been obvious to one skilled in the art to modify the above references with an electrical heating wherein the power is controlled by pulse-width modulation, and the step of adjusting the intensity of heating is carried out by modifying the duty cycle of the pulse-width modulation power control


Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.
At the outset, it is noted the rejection under 35 USC 112, second paragraph is withdrawn in view of the changes to the claims.  
The applicant argues that FR 2789270 does not disclose or suggest applicant's claimed method and that the PADDLE reference does not remedy the shortcomings of FR2789270. In particular, applicant submits that neither reference discloses “"at least one stirring member is heated, and the intensity of the heating is adjusted without excess heating so that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member, while ensuring the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance". In particular, the Paddle brochure does not suggest that Gooda Paddle dryer cooler could be utilized for deep freezing or suggests that freezing temperatures are needed to achieve its intended purpose of drying or cooling. In particular, the Paddle brochure does not suggest that a freezing conditions, such as those described in the method of FR 2789270, would be desired.  Similarly, FR 2789270 already achieves the goal of freezing, and the patent does not suggest that further improvement is desired, nor that another feature, such as heating the stirring member, should be added to further improve the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member, while ensuring the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance.

As noted above, section 1.2 of PADDLE that the specially shaped paddles do not have a transport function but are designed for maximum heat transfer. This results in an excellent control of the temperature of the product and enables a uniform product quality. Section 1.2 states, 

    PNG
    media_image1.png
    189
    325
    media_image1.png
    Greyscale

Section 1.1 confirms that this technology can be used for heating or cooling and in a variety of processes.  Thus, contrary to applicant’s arguments, PADDLE does not limit this teaching to a particular type of process.  Moreover, one skilled in the art’s understanding of PADDLE would not be so limited as to think when the device is used for cooling, it is only implemented to cool the temperature of the food, and, similarly, when the device is used for drying, sterilizing, cooking, cooling, and melting, it is only implemented to heat the temperature of the food.  PADDLE plainly states the heating of stirrers/paddles 
The applicant also argues that PADDLE does not disclose a device that “supply” two opposing and simultaneous energy transfers as required by claim 18, i.e., a first negative heat transfer of the frigories from the food product, and, simultaneously, a positive heat transfer of heat from the stirring member.   However, the Official Action never suggests that PADDLE provides both of these functions. As noted above and admitted by applicant, FR289270 teaches freezing food products.  PADDLE plainly states the heating of stirrers/paddles is to optimize the temperature to facilitate processing of products to enable “a uniform product quality”.  Thus, PADDLE is cited to teach the obviousness of heating a stirring member.  Thus, while applicant states that PADDLE would only able to subject all food products on the tank to heating or cooling, this statement does not take FR2798270 into consideration.  Indeed, NONE of the claims recite a stirring member that “supplies” two opposing and simultaneous energy transfers. ALL of the claims are directed to a stirring that only provides heat in an amount that facilitates the processing of a frozen food product with a more uniform coating.  The claimed device does provide supercooling but this is not provided by the stirring member. In this regard, the claimed stirring member behaves in the same manner as PADDLE’s (i.e., heating paddle/stirrers to facilitate processing and provide “a uniform product quality”). 
This also evidences why one skilled in the art would be motivated to include such a device in the method of FR 2789270. PADDLE plainly states that such paddle/stirrers to facilitate processing and provide “a uniform product quality”.  
Thus, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, that FR2789270 teaches steps a) and b) with the only difference between the claimed invention and the FR2789270 is the claimed invention recites “"at least one stirring member is heated, and the intensity of the heating is adjusted without excess heating so that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member, while ensuring the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance"  Section 1.2 of PADDLE that the specially shaped paddles do not have a transport function but are designed for maximum heat transfer. This results in an excellent control of the temperature of the product and enables a uniform product quality..
The applicant also argues that BAKHY does not remedy the deficiencies of FR27989270 and PADDLE.  However, the rejection of FR27989270 and PADDLE is proper for the reasons noted above.  



Allowable Subject Matter
	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 24 is free of prior art as there is no recognition and electrical circuit for implementing the electrical heating 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP A DUBOIS/            Examiner, Art Unit 1791                                                                                                                                                                                            

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799